MEMORANDUM**
John Christ appeals the 51-month sentence and $7,500 fine imposed following his guilty-plea conviction for mailing threatening communications, in violation of 18 U.S.C. § 876(c). We have jurisdiction under 28 U.S.C. § 1291, and we affirm in part and remand in part.
Christ contends that the district court erred by imposing a $7,500 fine as part of his sentence. This contention lacks merit because the record reflects that Christ did not meet his burden of demonstrating an inability to pay the fine. See U.S.S.G. § 5E1.2(a); United States v. Robinson, 20 F.3d 1030, 1032-33 (9th Cir.1994) (placing burden on defendant to prove inability to pay by a preponderance of the evidence).
Although we affirm the district court’s imposition of a fine, we remand the remainder of the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir. 2005) (en banc).
AFFIRMED in part; REMANDED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.